Citation Nr: 0708762	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  02-13 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis, 
grade I with degenerative disc disease (DDD).

2.  Entitlement to service connection for residuals of a 
collapsed lung.  

3.  Entitlement to service connection for diabetes mellitus 
type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran retired in April 1973 with over 20 years of 
active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  The RO denied service connection for 
spondylolisthesis, grade I with DDD and the residuals of a 
collapsed lung.  They reopened and denied the claim for 
service connection for diabetes mellitus type II.  The 
veteran disagreed and this appeal ensued.

In May 2005, the Board reopened the claim for service 
connection for diabetes mellitus type II.  That issue and the 
additional issues of service connection for a low back 
disorder and for residuals of a collapsed lung were remanded 
for additional evidentiary development.

Concerning the issue of service connection for diabetes 
mellitus, the Board observes that this issues is premised on 
the theory that the veteran was exposed to Agent Orange 
during his Vietnam-era service.  However, on January 26, 
2007, the U.S. Court of Appeals for Veterans Claims (Court) 
ordered that the adjudication of cases before the Board and 
VA regional offices that are potentially affected by Haas v. 
Nicholson, 20 Vet. App. 257 (2006), is stayed until further 
order of the Court.  See Ribaudo v. Nicholson, No. 06-7662 
(U.S. Vet. App. Jan. 26, 2007) (en banc).  Thus, that issue 
is deferred.


FINDINGS OF FACT

1.  Competent medical evidence does not suggest that 
spondylolisthesis, grade I, with DDD, first diagnosed many 
years after discharge, is causally related to service.  

2  Competent medical evidence does not suggest that chronic 
obstructive pulmonary disease (COPD), status post 
pneumothorax, is causally related to service.  



CONCLUSIONS OF LAW

1  Spondylolisthesis, grade I, with DDD was not incurred in 
or aggravated by active military service and DDD may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2  Residuals of a collapsed lung, diagnosed as COPD, status 
post pneumothorax, were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a letter regarding VCAA laws 
and regulations in December 2004 which discussed the 
pertinent evidence, and the laws and regulations related to 
these claims.  This document essentially notified the veteran 
of the evidence needed to prevail on these claims.  
Specifically, the letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  While the required 
notice was not provided to the veteran prior to the first AOJ 
adjudication of these claims, the subsequent VA letters 
corrected any procedural errors, and the content of the 
notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
by the veteran and others.  The Board finds that there are no 
additional medical records necessary to proceed to a decision 
in this case.

Numerous VA examinations have been conducted that address the 
etiology of the conditions on appeal.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus and DDD to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.




Spondylolisthesis, Grade I, with DDD

The veteran's claim for a low back disorder is also not 
warranted.  While the SMRs do reflect complaints of low back 
pain in the 1950s and at time of discharge in 1972, no 
chronic back disorder was diagnosed at either time.  It was 
not until many years later in 1999 that spondylolisthesis, 
grade I with DDD.  Subsequent evaluation by a VA examiner in 
2001 included an opinion that the veteran's current low back 
problems were not service related.  Rather, it was opined 
that they were associated with the aging process.  In support 
of this conclusion, the examiner noted that there was 
virtually no treatment for back pain for many years after 
service.  

Thus, the only evidence linking the veteran's post service 
back condition to service are the statements that he 
provided, and the statements as provided by others.  Their 
belief that the veteran's back condition is related to 
military service is not competent medical evidence which is 
required to establish that his claim has merit.  See 
Espiritu, supra.  

The Board accordingly concludes that the preponderance of the 
evidence is against the claim for service connection for 
spondylolisthesis, grade I with DDD, so there is no 
reasonable doubt to resolve in the veteran's favor, and the 
benefit sought on appeal is consequently denied.  38 C.F.R. 
§ 3.102; Alemany v, Brown, 9 Vet. App. 518, 519 (1996).  

Residuals of a Collapsed Lung- COPD, Status Post Pneumothorax

The claim for service connection for residuals of a collapsed 
lung is also not warranted.  There simply was no chronic 
respiratory disorder noted during service following the 
veteran's surgical repair of his collapsed lung.  It was not 
until many years after service that a respiratory disorder 
was noted, and VA examiner attributed this condition (COPD, 
status post pneumothorax) to the veteran's long history of 
smoking cigarettes.  Post service, there was no continuity of 
treatment for any condition which might be attributed to the 
inservice collapsed lung.  This fact does not support the 
veteran's claim that COPD is of service origin.  

As above, when discussing the veteran's back condition, the 
only evidence linking the veteran's post service respiratory 
condition to service are the statements that he and others 
provided.  Their belief that the veteran's COPD is related to 
military service is not competent medical evidence which is 
required to establish that his claim has merit.  See 
Espiritu, supra.  

The Board accordingly concludes that the preponderance of the 
evidence is against the claim for service connection for 
COPD, so there is no reasonable doubt to resolve in the 
veteran's favor, and the benefit sought on appeal is 
consequently denied.  38 C.F.R. § 3.102; Alemany v, Brown, 9 
Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for spondylolisthesis, 
grade I with DDD is denied.

Entitlement to service connection for residuals of a 
collapsed lung is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


